Name: 2006/931/EC: Commission Decision of 14 December 2006 amending Decision 2006/698/EC as regards an extension of its period of application (notified under document number C(2006) 5783) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health; NA;  fisheries;  trade policy
 Date Published: 2006-12-15; 2007-06-05

 15.12.2006 EN Official Journal of the European Union L 355/95 COMMISSION DECISION of 14 December 2006 amending Decision 2006/698/EC as regards an extension of its period of application (notified under document number C(2006) 5783) (Text with EEA relevance) (2006/931/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b) thereof, Whereas: (1) Commission Decision 2006/698/EC of 16 October 2006 on emergency measures applying to fishery products imported from Brazil and intended for human consumption (2) expires on 31 December 2006. (2) The Brazilian authorities have recently taken measures concerning the hygiene shortcomings in the handling of fishery products identified by the Community inspectors. (3) However, there is a need for a further Community inspection in Brazil in order to verify the implementation of those measures. (4) In order to protect the health of consumers it is necessary to maintain the measures provided by Decision 2006/698/EC until it is confirmed that the measures taken by Brazilian authorities have eliminated the shortcomings revealed. (5) Decision 2006/698/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2006/698/EC, the date 31 December 2006 is replaced by the date 30 June 2007. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3). (2) OJ L 287, 18.10.2006, p. 34.